       1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 1 of 46




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA

    Jermane B., 1                          )       C/A No.: 1:20-cv-2983-SVH
                                           )
                      Plaintiff,           )
                                           )
         vs.                               )
                                           )                ORDER
    Andrew M. Saul,                        )
    Commissioner of Social Security        )
    Administration,                        )
                                           )
                      Defendant.           )
                                           )

        This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Timothy M. Cain, United States

District Judge, dated August 25, 2020, referring this matter for disposition.

[ECF No. 10]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals. [ECF No. 9].

        Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”). The two issues before the court are

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-02983-SVH   Date Filed 05/07/21   Entry Number 21   Page 2 of 46




whether the Commissioner’s findings of fact are supported by substantial

evidence and whether he applied the proper legal standards. For the reasons

that follow, the court affirms the Commissioner’s decision.

I.    Relevant Background

      A.    Procedural History

      On August 31, 2017, Plaintiff filed an application for DIB in which he

alleged his disability began on December 31, 2016. 2 Tr. at 59, 144–45, 153–

54. His application was denied initially and upon reconsideration. Tr. at 80–

83, 86–91. On September 6, 2019, Plaintiff had a hearing before

Administrative Law Judge (“ALJ”) Ann G. Paschall. Tr. at 32–50 (Hr’g Tr.).

The ALJ issued an unfavorable decision on October 4, 2019, finding that

Plaintiff was not disabled within the meaning of the Act. Tr. at 12–31.

Subsequently, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner for

purposes of judicial review. Tr. at 1–6. Thereafter, Plaintiff brought this

action seeking judicial review of the Commissioner’s decision in a complaint

filed on August 19, 2020. [ECF No. 1].




2 Plaintiff initially indicated in his application that his disability began on
November 28, 2016. Tr. at 144. Upon reviewing his application, he amended
it to reflect that he became unable to work because of his disabling condition
on December 31, 2016. Tr. at 153.
                                         2
    1:20-cv-02983-SVH          Date Filed 05/07/21    Entry Number 21      Page 3 of 46




        B.    Plaintiff’s Background and Medical History

              1.      Background

        Plaintiff was 41 years old at the time of the hearing. Tr. at 37. He

completed the eleventh grade. Id. His past relevant work (“PRW”) was as a

forklift operator and a warehouse worker. Tr. at 46. He alleges he has been

unable to work since December 31, 2016. Tr. at 153.

              2.      Medical History

        In November 2015, cardiologist John Andrew Manfredi, M.D. (“Dr.

Manfredi”),        performed     radiofrequency       catheter    ablation    for   typical

atrioventricular nodal reentrant tachycardia (“AVNRT”) and pulmonary vein

isolation (“PVI”) for paroxysmal atrial fibrillation. Tr. at 372. Plaintiff

endorsed recurrent symptoms following the procedure, but had negative

event    monitoring.     Id.     His   medical       provider    stopped    Rythmol       and

anticoagulation medication and prescribed aspirin and betablockers. Id.

Plaintiff continued to endorse persistent symptoms and increased fatigue and

stopped his medications on his own. Id. He visited the emergency room (“ER”)

at Self Regional Healthcare for palpations in July 2016 and no dysrhythmia

was noted during the visit. Id. An event monitor was again placed and

showed sinus tachycardia, but no supraventricular tachycardia or atrial

fibrillation. Id. Plaintiff continued to describe rapid heart rate with minimal

or no provocation and reduced functional capacity. Id. He received a

                                              3
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 4 of 46




prescription for Corlanor in September 2016. Id. He also started Sotalol 80

mg the same month. Tr. at 248.

      Plaintiff underwent a regular exercise stress test on December 8, 2016,

that showed a normal electrocardiogram (“EKG”) component of the standard

Bruce protocol treadmill study, good exercise tolerance, and normotensive

response to exercise. Tr. at 467–68.

      On January 17, 2017, Plaintiff presented to the ER at Laurens County

Memorial Hospital (“LCMH”) for left-sided, non-radiating chest pain

occurring off and on and accompanied by dizziness and nausea. Tr. at 247. He

stated the palpitations began when he was at rest and were accompanied by

mild shortness of breath. Id. His blood pressure was slightly elevated at

141/92 mmHg and his pulse was elevated at 112 beats per minute (“BPM”).

Tr. at 250. Plaintiff’s cardiac enzymes were normal. Tr. at 251. Randall Louis

Reinhardt, M.D. (“Dr. Reinhardt”), recorded normal findings on physical

exam, aside from slight tachycardia, and noted Plaintiff appeared to be in no

pain or distress. Tr. at 250. He stated Plaintiff’s heart rate was in sinus

rhythm. Tr. at 252. He indicated Plaintiff might be experiencing intermittent

atrial fibrillation, but he did not appreciate an acute cause for the

palpitations. Id. He recommended Plaintiff improve his sleep and avoid

alcohol. Id.




                                        4
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 5 of 46




      On February 27, 2017, Plaintiff denied symptoms of atrial fibrillation,

but described fast regular heart rates since starting Sotalol. Tr. at 495. He

indicated he would become profoundly asthenic once his heart rate exceeded

115 to 120 BPM, such that he could not work. Id. He endorsed

fatigue/malaise and irregular heartbeat. Id. Plaintiff’s blood pressure was

elevated at 144/86 mmHg, and his pulse was 91 BPM. Tr. at 497. Dr.

Villareal recorded normal findings on physical exam. Tr. at 497–98. He

assessed paroxysmal atrial fibrillation, status post-ablation of atrial

fibrillation, atrioventricular nodal reentry tachycardia (“AVNRT”), essential

hypertension, inappropriate sinus tachycardia, and status post-catheter

ablation of slow pathway. Tr. at 498. He noted Sotalol was not holding sinus

tachycardia and Corlanor could not be used, as it triggered atrial fibrillation.

Id. He instructed Plaintiff to discontinue Sotalol, wait two days, and start

Cardizem ER 120 mg. Id. He stated sinus node modification was an option,

but clinical experience was “very variable.” Id. He instructed Plaintiff to

obtain proper nutrition, engage in regular exercise, and avoid tobacco,

alcohol, and other drugs. Id.

      Plaintiff again presented to the ER at LCMH on March 6, 2017, with

palpitations and associated shortness of breath and chest discomfort. Tr. at

261. He indicated he had discontinued Sotalol the prior week, per his

cardiologist’s instruction, but had not yet started Cardizem. Id. Plaintiff’s

                                        5
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 6 of 46




blood pressure was elevated at 167/81 mmHg and his pulse was 142 BPM. Tr.

at 264. Dr. Reinhardt ordered intravenous Cardizem. Tr. at 265. An EKG

showed atrial fibrillation with rapid ventricular response (“RVR”). Tr. at 266.

Chest x-rays were normal. Tr. at 271.

      Plaintiff presented to nurse practitioner Rachel Case (“NP Case”) for

ER follow up on March 7, 2017. Tr. at 508. NP Case noted Plaintiff’s heart

rate had improved after Cardizem was administered in the ER, but he

reported having awoken with atrial fibrillation that morning. Id. She stated

Plaintiff had called the office and received a prescription for short-acting

Cardizem he took four hours prior. Id. Plaintiff reported the atrial fibrillation

had subsided two hours prior. Id. He indicated he felt weak, but fair and was

in no apparent distress. Id. His pulse was 103 BPM. Id. NP Case recorded

normal findings on physical exam. Tr. at 510–11. She reviewed the EKG from

the prior day that showed atrial fibrillation and ordered a new EKG that

showed sinus rhythm. Tr. at 511. She consulted with Dr. Villareal, prescribed

Cardizem CD 180 mg to replace Cardizem ER 120 mg, and instructed

Plaintiff to take Cardizem 30 mg as needed up to twice a day for

breakthrough atrial fibrillation. Id.

      Plaintiff followed up with Dr. Villareal on March 23, 2017, to discuss

possible repeat ablation surgery. Tr. at 523. He endorsed malaise/fatigue,

irregular heartbeat, and palpitations on a review of systems. Tr. at 523–24.

                                        6
    1:20-cv-02983-SVH     Date Filed 05/07/21   Entry Number 21       Page 7 of 46




Dr. Villareal recorded normal findings on physical exam. Tr. at 525–26. He

assessed paroxysmal atrial fibrillation, AVNRT, status post-ablation of atrial

fibrillation, status post-catheter ablation of slow pathway, inappropriate

sinus tachycardia, and essential hypertension. Tr. at 526. He discussed with

Plaintiff the risks of surgery and emphasized the ablation surgery would

treat atrial fibrillation, but that he would continue to deal with inappropriate

sinus tachycardia. Tr. at 527. Plaintiff opted to proceed, and Dr. Villareal

ordered surgery be scheduled. Tr. at 526–27.

      On   April   4,   2017,   Dr.   Villareal    performed      a   comprehensive

electrophysiology study and catheter ablation of atrial fibrillation, three-

dimensional    mapping     of   arrhythmia,       intracardiac    echocardiography,

supplemental linear ablation, and ablation of an additional tachycardic focus.

Tr. at 366–73. On April 5, 2017, a transthoracic echocardiography report

(“TTE”) showed no apparent complications from the ablation procedure. Tr.

at 383. Dr. Villareal discharged Plaintiff on April 7, 2017, with care

precautions for his catheterization site, a prescription for Tikosyn, and

instructions for light activity, lab studies and follow up visits. Tr. at 371–73.

      Plaintiff followed up with NP Case for an EKG on April 11, 2017. Tr. at

539. NP Case described Plaintiff as appearing in no apparent distress and

feeling well. Id. Plaintiff endorsed mild dysphasia over the prior weekend,

but indicated it had resolved. Id. He also reported mild residual tenderness in

                                         7
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 8 of 46




his groin area. Id. The EKG showed sinus rhythm with incomplete right

bundle branch block. Id. NP Case encouraged Plaintiff to rest for the

remainder of the week and to advance activity as tolerated the following

week. Id.

      Plaintiff denied recurrence of atrial fibrillation, but continued to

endorse exertional dyspnea and episodes of tachycardia on May 5, 2017. Tr.

at 542. NP Case noted normal findings on physical exam and sinus rhythm

with nonspecific T-wave abnormalities. Tr. at 544–45. She ordered a 48-hour

Holter monitor. Tr. at 545. Dr. Villareal also examined Plaintiff, increased

Propranolol to 40 mg twice a day, and reinstated Corlanor 5 mg twice a day.

Tr. at 546. NP Case indicated she would provide a work release if Plaintiff’s

symptoms improved the following week. Id.

      On June 27, 2017, Plaintiff reported no atrial fibrillation, but continued

exertional dyspnea and episodes of tachycardia. Tr. at 555. He indicated his

FitBit and occasional vital signs checks at the local CVS showed his heart

rate to range from 100 to 130 BPM at times. Id. He stated he felt

“fatigued/tired and primarily [short of breath]” when his heart rate was in

this range. Id. He noted nominal improvement on Corlanor and the increased

dose of Propranolol. Id. He endorsed intermittent sharp, substernal chest

pain lasting a couple of minutes at a time that was sometimes, but mostly

unrelated to elevated heart rate. Id. He indicated the pain primarily occurred

                                        8
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21     Page 9 of 46




when he was at rest and was associated with no aggravating factors. Id.

Results of 48-hour Holter monitoring showed sinus rhythm and sinus

tachycardia with a maximum heart rate of 146 BPM and occasional

premature atrial and ventricular complexes, but no evidence of atrial or

ventricular tachyarrhythmia, significant bradycardia or pauses, or symptom-

related events. Tr. at 283.

      Plaintiff followed up with Dr. Villareal on August 7, 2017. Tr. at 578.

He reported exertional palpitations, effort intolerance, fatigue/malaise, chest

pain, and lightheadedness. Tr. at 578–79. His blood pressure was elevated at

162/94 mmHg. Tr. at 580. Dr. Villareal recorded normal findings on physical

exam. Tr. at 581. He stated Plaintiff’s symptoms and history were most

compatible with inappropriate sinus tachycardia, possibly related to vagal

denervation from previous ablations. Id. In addition, he noted Plaintiff had a

significant amount of deconditioning that could only get worse, as he became

more sedentary. Tr. at 581–82. He increased Corlanor to 7.5 mg twice a day

and encouraged Plaintiff to find an exercise routine. Tr. at 582.

      On September 18, 2017, Plaintiff reported modest improvement in his

heart rate and functional capacity, noting he continued to experience

elevated heart rate two to three times a day that caused symptomatic

deterioration   and   functional   reduction.    Tr.   at   591.    He    endorsed

malaise/fatigue, palpitations, and lightheadedness. Tr. at 591–92. Dr.

                                        9
   1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 10 of 46




Villareal recorded normal findings on physical exam. Tr. at 594. He

discontinued Tikosyn and Propranolol, continued Corlanor, and started

Plaintiff on Metoprolol Succinate 25 mg twice a day. Tr. at 594–95.

      On October 19, 2017, state agency medical consultant William Hopkins,

M.D. (“Dr. Hopkins”), reviewed the record and assessed Plaintiff’s physical

residual functional capacity (“RFC”) as follows: occasionally lift and/or carry

50 pounds; frequently lift and/or carry 25 pounds; stand and/or walk for a

total of about six hours in an eight-hour workday; sit for a total of about six

hours in an eight-hour workday; and avoid concentrated exposure to extreme

heat, extreme cold, humidity, and hazards. Tr. at 55–56.

      Plaintiff followed up with Dr. Villareal on December 1, 2017, and

reported “decent” heart rate at rest after increasing Corlanor and rapid

palpitations on exertion that Dr. Villareal indicated were predictable. Tr. at

620. Plaintiff endorsed malaise/fatigue and palpitations, on a review of

systems. Id. Dr. Villareal recorded normal findings on physical exam. Tr. at

622–23. He characterized Plaintiff’s situation as “[d]ifficult,” noting he

continued to experience debilitating symptoms with minimal exertion on

higher dose Corlanor and Metoprolol that had limited his ability to return to

work and rendered him unemployed and uninsured. Tr. at 624. He stated

further escalation of Corlanor or Metoprolol was seemingly futile, but the

only remaining option short of sinus node ablation and implantation of a

                                       10
    1:20-cv-02983-SVH    Date Filed 05/07/21    Entry Number 21   Page 11 of 46




permanent pacemaker. Tr. at 625. Plaintiff agreed to increase Corlanor to a

maximum dose of 10 mg twice a day. Id. Dr. Villareal encouraged Plaintiff to

try aquatic-based exercise to reduce his heart rate response and try to

improve his level of conditioning. Id.

      On December 4, 2017, a second state agency medical consultant,

Thomas O. Thomson, M.D. (“Dr. Thomson”), assessed Plaintiff’s physical RFC

as follows: occasionally lift and/or carry 50 pounds; frequently lift and/or

carry 25 pounds; stand and/or walk for a total of about six hours in an eight-

hour workday; sit for a total of about six hours in an eight-hour workday;

frequently stoop, kneel, crouch, crawl, and climb ramps and stairs; never

climb ladders, ropes, or scaffolds; and avoid concentrated exposure to extreme

cold, extreme heat, humidity, and hazards. Tr. at 68–70.

      On   February     14,   2018,   Dr.     Villareal   completed   a   physician

questionnaire prepared by Plaintiff’s counsel. Tr. at 659–63. It is set forth in

detail below.

      On May 31, 2018, Plaintiff presented to nurse practitioner Georges

Godfrin (“NP Godfrin”) at Good Shepherd Free Medical Clinic. Tr. at 629. He

complained of significant cardiac tachyarrhythmia issues, fatigue, decreased

functional capacity, shortness of breath, and increased heart rate, despite use

of multiple medications. Tr. at 630. He also complained of sharp, short-

lasting chest pain not associated with tachyarrhythmia. Id. NP Godfrin noted

                                         11
    1:20-cv-02983-SVH     Date Filed 05/07/21   Entry Number 21   Page 12 of 46




normal    findings   on   physical   exam.      Id. He assessed hypertension,

tachyarrhythmia,     obesity,   gastroesophageal     reflux   disease   (“GERD”),

hypokalemia, and hypomagnesemia. Id. He advised Plaintiff to continue his

current medications, lose weight, discontinue salt in his diet, decrease his

alcohol intake, drink only water, exercise as able, and decrease his caloric

intake. Id. He ordered lab studies and an EKG and referred Plaintiff back to

Dr. Villareal. Id.

      Plaintiff presented as a new patient to family nurse practitioner

Jennifer Patterson (“NP Patterson”) at Carolina Health Centers (“CHC”) on

June 25, 2018. Tr. at 665. He reported elevated heart rate and feeling

lightheaded and tiring easily. Id. He indicated his only remaining

medications were Xarelto and Corlanor, as he had been out of his other

medications for five to six months. Id. His blood pressure was 134/86 mmHg

and his pulse was 113 BPM. Tr. at 666. NP Patterson noted tachycardic heart

rate at 110 BPM during physical exam, but otherwise normal findings. Id.

She assessed sinus tachycardia, benign essential hypertension, and

unspecified type atrial fibrillation. Id. She prescribed Metoprolol Succinate

ER 25 mg twice a day and advised Plaintiff to sign up for a prescription

assistance plan. Tr. at 667.

      Plaintiff returned to CHC on July 21, 2018, and was seen by Christa

McCann, M.D. (“Dr. McCann”). Tr. at 669. He indicated he had been

                                         12
   1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 13 of 46




scheduled for a visit with Dr. Villareal on July 9, but was advised not to show

for the appointment, as he had lost his insurance. Id. He reported his heart

rate had been in the 130s. Id. Dr. McCann recorded normal findings on

physical exam. Tr. at 671. She increased Metoprolol to 50 mg twice a day to

address Plaintiff’s tachycardia and continued Xarelto and Corlanor. Tr. at

672.

       Plaintiff followed up with Dr. McCann for treatment of hypertension,

tachycardia, and atrial fibrillation on October 17, 2018, and requested she

complete disability paperwork. Tr. at 676. He reported doing well, but

indicated he continued to experience a racing heart and had been unable to

follow up with a cardiologist because he lacked insurance. Id. Dr. McCann

noted Plaintiff’s medications included Corlanor 5 mg, two tablets twice a day;

Cardizem 30 mg, four times a day; Metoprolol 25 mg, twice a day;

Propranolol 40 mg, three times a day; Xarelto 20 mg a day; and Pantoprazole

40 mg a day. Id. She provided Plaintiff a hospital sponsorship application as

a potential option for following up with a cardiologist. Id. Plaintiff’s blood

pressure was elevated at 152/102 mmHg, and his pulse was 96 BPM. Tr. at

678. Dr. McCann recorded normal findings on physical exam. Id. She

indicated she would refer Plaintiff to cardiology through Access Health, but

noted he thought he already had a cardiology appointment scheduled for

November 18 at the Internal Medicine Clinic. Tr. at 679. She indicated

                                       13
    1:20-cv-02983-SVH       Date Filed 05/07/21   Entry Number 21    Page 14 of 46




“[f]unctional status assessment” as part of the plan in the visit record, Tr. at

678, but the record does not reflect a functional status assessment or

disability paperwork.

         On December 8, 2018, Dr. McCann reviewed Plaintiff’s lab studies and

prescribed high-dose Vitamin D. Tr. at 683.

         Plaintiff returned to Dr. Manfredi for palpitations and increased blood

pressure on January 4, 2019. Tr. at 638. He denied atrial fibrillation, but

indicated his heart rate would increase to 120 BPM, especially after eating.

Id. His blood pressure was 156/108 mmHg. Id. He reported taking 100 mg of

Metoprolol twice a day. Id. An EKG showed normal sinus rhythm at 87 BPM.

Id. Plaintiff endorsed dyspnea on exertion, irregular heartbeat, palpitations,

dizziness, and lightheadedness. Tr. at 639. Dr. Manfredi recorded normal

findings on physical exam. Tr. at 640. He ordered a 30-day event monitor and

prescribed Lisinopril 10 mg daily. Id. He assessed palpitations, status post-

atrial     fibrillation   radiofrequency    ablation   times   two     and   AVNRT

radiofrequency ablation, and hypertension. Id. He instructed Plaintiff to

follow up in six weeks. Id.

         Plaintiff wore the event monitor from January 5 through January 25,

2019. Tr. at 654. His symptomatic events included: shortness of breath and

heart racing associated with sinus tachycardia and a heart rate of 122 BPM

on January 5 at 4:54 PM; light headedness and heart racing associated with

                                           14
    1:20-cv-02983-SVH      Date Filed 05/07/21   Entry Number 21   Page 15 of 46




sinus tachycardia and a heart rate of 136 BPM on January 6 at 11:08 AM;

lightheadedness, shortness of breath, and heart racing associated with sinus

tachycardia and a heart rate of 137 BPM on January 7 at 3:32 PM;

asymptomatic tachycardia with a heart rate of 113 BPM on January 18 at

4:40 PM; and lightheadedness, shortness of breath, and heart racing

associated with sinus tachycardia and a heart rate of 129 BPM on January 19

at 7:22 PM. Id. Plaintiff reported being at rest at the time of all triggering

events. Tr. at 655–56. The event monitor also showed baseline sinus

arrhythmia. Tr. at 654.

      Plaintiff returned to Dr. Manfredi on March 11, 2019. Tr. at 647. Dr.

Manfredi noted the event monitor showed sinus tachycardia correlating with

Plaintiff’s reported symptoms. Id. He noted normal findings on physical

exam. Tr. at 649. He continued Plaintiff’s medications and instructed him to

follow up in a year. Id.

      On July 23, 2019, Plaintiff presented to physician assistant Alejandra

Medina Jimenez (“PA Jimenez”) at CHC. Tr. at 687. He reported elevated

blood pressure typically around 156/98 mmHg, with decreased systolic blood

pressure at times and diastolic blood pressure consistently in the 90s. Id. He

described occurrences of shortness of breath and chest pain lasting for three

to four minutes and occurring during activity and while at rest. Id. He

complained of elevated heart rate and feeling as if his heart were racing all

                                          15
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 16 of 46




the time. Id. He stated his pulse typically ranged from 76 to 140 BPM. Id. He

endorsed malaise/fatigue, shortness of breath, chest pain, palpitations,

dizziness, and blood in stool on a review of systems. Tr. at 687–88. His blood

pressure was 132/90 mmHg, and his pulse was 86 BPM. Tr. at 688. PA

Jimenez noted normal findings on physical exam, aside from “tachycardia

present.” Id. She requested Plaintiff maintain a blood pressure log, as his

blood pressure was controlled during the visit, despite his complaint that it

was uncontrolled at home. Tr. at 689. She advised Plaintiff to follow up with

the cardiologist as to tachycardia. Id.

      Plaintiff returned to PA Jimenez on August 23, 2019. Tr. at 692. They

reviewed Plaintiff’s blood pressure log, which reflected blood pressures

ranging from 134/87 to 158/102 mmHg. Id. Plaintiff indicated he was lying

down and watching television when his blood pressure was at the highest. Id.

He also reported his heart rate ranged from 87 to 139 BPM over the same

period. Id. He endorsed shortness of breath with any activity and chest pain

once or twice a week lasting for less than a minute. Id. A review of systems

was positive for malaise/fatigue, shortness of breath, chest pain, palpitations,

and blood in stool. Tr. at 695. Plaintiff’s blood pressure was 134/90 mmHg,

and his pulse was 90 BPM. Id. PA Jimenez recorded normal findings on

physical exam. Tr. at 696. She encouraged Plaintiff to check on his hospital

sponsorship and to set up an appointment with the cardiologist. Id. She

                                          16
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 17 of 46




indicated Plaintiff should contact her if he was unable to schedule an

appointment with the cardiologist, given his lack of insurance, as she would

refer him to a cardiologist who would accept the hospital sponsorship. Id. She

increased Lisinopril from 10 to 20 mg and prescribed Metoprolol Succinate

ER 100 mg once a day. Id.

      C.    The Administrative Proceedings

            1.     The Administrative Hearing

                   a.    Plaintiff’s Testimony

      At the hearing on September 6, 2019, Plaintiff testified he had a

driver’s license and was able to drive, but sometimes had difficulty doing so.

Tr. at 38. He said he sometimes felt lightheaded when his heart rate was

elevated. Id. He noted this occurred seven to eight times a day and lasted for

20 minutes to an hour-and-a-half at a time. Id. He said he would lie down and

try to cool off and relax when it occurred. Id.

      Plaintiff testified he operated a forklift and unloaded trucks for

American Services from 2005 to 2007. Tr. at 38–39. He stated he lifted 35 to

40 pounds in the job. Tr. at 39. He indicated he performed the same type of

work for Renfro from 2007 to 2009. Id. He said he worked for DSD Solutions

from 2009 to 2017 as a general warehouse associate, driving a forklift and

picking tires. Id. He estimated lifting 175 to 180 pounds on that job. Id. He

clarified he last worked around November 2016, but was paid into 2017 for

                                        17
   1:20-cv-02983-SVH     Date Filed 05/07/21   Entry Number 21   Page 18 of 46




accrued vacation and personal time. Tr. at 39–40. He explained any

additional earnings in 2017 were short-term disability benefits. Tr. at 40.

      Plaintiff testified he stopped working due to atrial fibrillation and sinus

tachycardia. Id. He stated he had undergone two ablation procedures. Id. He

said his heart rate continued to go up seven or eight times a day. Id. He

indicated his doctors had tried different medicines to control his heart rate

without success and his main cardiologist had considered a pacemaker prior

to Plaintiff losing insurance coverage. Tr. at 41. He stated he experienced

chest pain twice a week lasting for 20 to 30 seconds. Id. He said he would lie

down and try to relax when he felt it. Id.

      Plaintiff testified sitting did not bother him, except when his heart rate

was elevated. Tr. at 42. He estimated he could walk for 10 minutes, but noted

his heart rate would go up if he tried to walk for a longer period. Id. He said

he could stand for maybe 30 minutes at a time and lift 15 to 20 pounds. Id.

He denied difficulty engaging in personal care activities, except when his

heart rate became elevated, and noted that sometimes occurred while he

showered. Id.

      Plaintiff stated his medication caused dizziness and lightheadedness.

Tr. at 43. He said he did not sleep well during the night because his heart

rate would go up and he would be scared. Id. He denied napping during the




                                        18
   1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 19 of 46




day, although he said he spent most of his time lying down. Id. He stated his

grandmother prepared meals and performed the household chores. Id.

      Plaintiff testified his heart rate sometimes went up while he was

sitting still or lying down, but more frequently increased when he was

engaging in exertional activities. Tr. at 44. He clarified Dr. Villareal had

completed a questionnaire as to his heart condition and had performed his

last ablation procedure in April 2017. Tr. at 44–45. He indicated his first

ablation procedure was in November 2015. Tr. at 45.

                  b.    Vocational Expert Testimony

      Vocational Expert (“VE”) Allison Shipp, Ph.D., reviewed the record and

testified at the hearing. Tr. at 45–48. The VE categorized Plaintiff’s PRW as a

forklift operator, Dictionary of Occupational Titles (“DOT”) No. 921.683-050,

as requiring medium exertion and having a specific vocational preparation

(“SVP”) of 3, and a warehouse worker, DOT No. 922.687-058, as requiring

medium exertion per the DOT and very heavy exertion as performed, and

having an SVP of 2. Tr. at 46. The ALJ asked the VE if someone limited to

light or sedentary work would be able to perform Plaintiff’s PRW. Id. The VE

stated the individual would not. Id. The ALJ described a hypothetical

individual of Plaintiff’s vocational profile who could perform light work,

defined as lifting 20 pounds occasionally and 10 pounds frequently and

sitting, standing, or walking up to six hours each in an eight-hour day with

                                       19
    1:20-cv-02983-SVH   Date Filed 05/07/21   Entry Number 21   Page 20 of 46




no use of ladders; frequent climbing of stairs, stooping, crouching, kneeling,

and crawling; no exposure to unprotected heights or dangerous, moving

machinery; and occasional exposure to extreme heat, extreme cold, and

humidity. Id. She asked if there would be work available for such an

individual. Id. The VE identified light jobs with an SVP of 2 as a small parts

assembler, DOT No. 706.684-022, an inspector and hand packager, DOT No.

559.687-074, and a cashier II, DOT No. 211.462-010, with 196,000, 315,000,

and 1,276,000 positions in the national economy, respectively. Tr. at 47.

      The ALJ asked the VE to consider the same individual, but to assume

he would be limited to lifting 10 pounds occasionally and less than 10 pounds

frequently, sitting up to six hours in an eight-hour workday, and standing or

walking up to two hours in an eight-hour workday. Id. She asked if there

would be jobs available. Id. The VE testified the individual could perform

sedentary jobs with an SVP of 2 as a final assembler, DOT No. 713.687-018, a

document preparer, DOT No. 249.587-018, and an order clerk, DOT No.

209.587-014, with 25,000, 91,000, and 18,000 positions in the economy,

respectively. Id.

      The ALJ asked the VE to consider that the individual would be unable

to stay on task for two hours at a time or would require breaks in excess of

the breaks typically permitted in a work environment. Tr. at 48. She asked if




                                       20
      1:20-cv-02983-SVH   Date Filed 05/07/21   Entry Number 21   Page 21 of 46




the jobs previously identified or others would be available. Id. The VE

testified that there would be no jobs. Id.

        The ALJ asked the VE to consider the individual would be unable to

consistently work eight hours a day, five days a week or would miss two or

more days of work per month. Id. She asked if the jobs previously identified

or any others would be available. Id. The VE stated there would be no jobs.

Id.

        The ALJ questioned whether the VE’s testimony was consistent with

the DOT. Id. The VE testified her testimony was consistent with the DOT,

except that the DOT did not address off-task behavior, breaks, and

absenteeism. Id. She explained she had based her testimony as to such

limitations on her knowledge, education, and experience. Id.

             2.    The ALJ’s Findings

        In her decision dated October 4, 2019, the ALJ made the following

findings of fact and conclusions of law:

        1.   The claimant meets the insured status requirements of the Social
             Security Act through December 31, 2021.
        2.   The claimant has not engaged in substantial gainful activity
             since November 28, 2016, the alleged onset date (20 CFR
             404.1571 et seq.).
        3.   The claimant has the following combination of severe
             impairments: atrial fibrillation, congestive heart failure,
             tachycardia, high blood pressure, and obesity (20 CFR
             404.1520(c)).
        4.   The claimant does not have an impairment or combination of
             impairments that meets or medically equals one of the listed

                                         21
      1:20-cv-02983-SVH   Date Filed 05/07/21   Entry Number 21   Page 22 of 46




              impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
              404.1520(d), 404.1525 and 404.1526).
        5.    After careful consideration of the entire record, I find that the
              claimant has the residual functional capacity to perform
              sedentary work as defined in 20 CFR 404.1567(a) except the
              claimant could never climb ladders and frequently climb stairs,
              stoop, crouch, kneel, or crawl. He could have no exposure to
              unprotected heights or dangerous moving machinery. He could
              have occasional exposure to extreme cold, extreme heat, and
              humidity.
        6.    The claimant is unable to perform any past relevant work (20
              CFR 404.1565).
        7.    The claimant was born on May 8, 1978 and was 38 years old,
              which is defined as a younger individual age 18–44, on the
              alleged disability onset date (20 CFR 404.1563).
        8.    The claimant has a limited education and is able to communicate
              in English (20 CFR 404.1564).
        9.    Transferability of job skills is not material to the determination
              of disability because using the Medical-Vocational Rules as a
              framework supports a finding that the claimant is “not disabled,”
              whether or not the claimant has transferrable job skills (See SSR
              82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
        10.   Considering the claimant’s age, education, work experience, and
              residual functional capacity, there are jobs that exist in
              significant numbers in the national economy that the claimant
              can perform (20 CFR 404.1569, and 404.1569(a)).
        11.   The claimant has not been under a disability, as defined in the
              Social Security Act, from November 28, 2016, through the date of
              this decision (20 CFR 404.1520(g)).

Tr. at 17–26.

II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ did not properly evaluate Plaintiff’s treating physician’s
              opinion; and

        2)    the ALJ did not account for all of Plaintiff’s limitations in the
              RFC assessment.

                                         22
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 23 of 46




      The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in her decision.

      A.    Legal Framework

            1.     The Commissioner’s Determination-of-Disability Process

      The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

      the inability to engage in any substantial gainful activity by
      reason of any medically determinable physical or mental
      impairment which can be expected to result in death or which
      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether he has a severe impairment; (3) whether that




                                        23
    1:20-cv-02983-SVH   Date Filed 05/07/21   Entry Number 21   Page 24 of 46




impairment meets or equals an impairment included in the Listings; 3 (4)

whether such impairment prevents claimant from performing PRW; 4 and (5)

whether the impairment prevents him from doing substantial gainful

employment. See 20 C.F.R. § 404.1520. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a

decision regarding disability may be made at any step, no further inquiry is

necessary. 20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can

find claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if he can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §


3 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals
all criteria of any of the Listed impairments for at least one year, he will be
found disabled without further assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To
meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or are “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493
U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting
the burden is on claimant to establish his impairment is disabling at Step 3).
4 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).
                                       24
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 25 of 46




404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the economy. To satisfy that

burden, the Commissioner may obtain testimony from a VE demonstrating

the existence of jobs available in the national economy that claimant can

perform despite the existence of impairments that prevent the return to

PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he

is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th

Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146. n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

                                        25
    1:20-cv-02983-SVH   Date Filed 05/07/21   Entry Number 21   Page 26 of 46




the proper legal standard in evaluating the claimant’s case. See id.,

Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls v. Barnhart, 296 F.3d

287, 290 (4th Cir. 2002) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that his conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).




                                       26
      1:20-cv-02983-SVH   Date Filed 05/07/21    Entry Number 21   Page 27 of 46




        B.   Analysis

             1.     Dr. Villareal’s Opinion

        Dr. Villareal completed a medical opinion form on February 14, 2018.

Tr. at 659–63. He stated he had been in contact with Plaintiff since 2016 as to

cardiac arrhythmia. Tr. at 659. He identified Plaintiff’s diagnosis as

paroxysmal atrial fibrillation. Id. He explained Plaintiff’s impairments were

confirmed     by   Holter/event   monitor       that   showed   tachycardia,   EKG,

echocardiogram, and nuclear stress test. Id. He identified Plaintiff’s

symptoms as shortness of breath, fatigue, and palpitations. Id. He confirmed

Plaintiff experienced marked limitation of physical activity, as demonstrated

by fatigue, palpitations, dyspnea, or anginal discomfort on ordinary physical

activity, even though he was comfortable at rest. Tr. at 660. He found

Plaintiff was capable of low stress jobs, explaining stressful situations may

potentially lead to symptomatic episodes. Id. He indicated Plaintiff’s physical

symptoms and limitations caused emotional difficulties such as depression or

chronic anxiety. Id. He noted Plaintiff was frustrated with his inability to

maintain a “normal life” without symptoms “interrupting” daily activities,

such as working. Id. He stated emotional factors could potentially contribute

to the severity of Plaintiff’s subjective symptoms and functional limitations.

Id.



                                         27
   1:20-cv-02983-SVH     Date Filed 05/07/21   Entry Number 21    Page 28 of 46




      Dr. Villareal noted Plaintiff’s experience of cardiac symptoms was often

severe enough to interfere with attention and concentration. Tr. at 661. He

considered Plaintiff’s impairments reasonably consistent with the symptoms

and functional limitations he described, explaining: “He continues to have

debilitating symptoms w[ith] minimal exertion [and] has limited his ability to

work.” Id. He noted Plaintiff was taking a blood thinner that might lead to

difficulty stopping a bleed following an injury and was taking medication

intended to keep his heart rate in check that could lead to lowered blood

pressure and cause easy fatigability. Id. He confirmed Plaintiff’s impairments

had lasted or were expected to last for at least 12 months. Id.

      Dr. Villareal estimated Plaintiff could walk one to two city blocks

without rest, sit for more than two hours at a time, stand for two hours at a

time, sit for about four hours in an eight-hour workday, and stand/walk for

less than two hours in an eight-hour workday. Tr. at 661–62. He indicated

Plaintiff would need a job that permitted shifting positions at will from

sitting, standing, or walking. Tr. at 662. He estimated Plaintiff could

frequently lift less than 10 pounds, occasionally lift 10 pounds, and rarely lift

20 pounds. Tr. at 663. He felt Plaintiff could occasionally twist, rarely stoop

(bend) and crouch, and never climb ladders and stairs. Id. He indicated

Plaintiff should avoid concentrated exposure to extreme heat, humidity,

hazards, fumes, odors, dusts, gases, and poor ventilation. Id. He estimated

                                        28
   1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 29 of 46




Plaintiff would likely be absent from work on two days per month due to his

impairments or treatment. Id.

      Plaintiff argues the ALJ gave only partial weight to Dr. Villareal’s

opinion because she did not agree with it. [ECF No. 17 at 8–29]. He

maintains Dr. Villareal set forth limitations in his opinion that would

preclude all work. Id. at 8–10. He claims the medical evidence supports the

restrictions Dr. Villareal indicated in his opinion. Id. at 10–20. He contends

substantial evidence does not support the ALJ’s stated reasons for rejecting

portions of Dr. Villareal’s opinion. Id. at 20. He maintains Dr. Villareal

limited him to low stress work because exposure to stress could cause

elevated heart rate, blood pressure, and palpitations. Id. at 22–23; ECF No.

19 at 1–2. He notes the record supports Dr. Villareal’s opinion as to

depression, anxiety, and impaired concentration, as his limitations caused

depression and anxiety and interrupted his sleep and palpitations distracted

him. Id. at 23–24; ECF No. 19 at 2–3. He claims the record supports Dr.

Villareal’s opinion as to absences, given evidence of lengthy episodes of

palpitations, exertional dyspnea, shortness of breath, racing heart rate,

dizziness, lightheadedness, and significant fatigue. Id. at 24–25. He

maintains the ALJ erred in accepting opinions of the state agency

consultants, specialists in gynecology and emergency medicine, over the

opinion of his treating cardiologist. Id. at 25–26; ECF No. 19 at 5. He

                                       29
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 30 of 46




indicates the ALJ erred in claiming he received no treatment for cardiac

problems between December 2017 and January 2019, as he received

treatment in May 2018, and the infrequency of treatment over this period

was due to his lack of health insurance, not an absence of severe symptoms.

Id. at 26; ECF No. 19 at 5–6. He claims the ALJ did not consider the required

regulatory factors in evaluating the persuasiveness of Dr. Villareal’s opinion.

Id. at 28; ECF No. 19 at 6. He maintains the ALJ erroneously substituted her

lay opinion for that of a medical expert. Id. at 29; ECF No. 19 at 4, 6.

      The Commissioner argues the ALJ appropriately considered the

persuasiveness of Dr. Villareal’s opinion in accordance with the new

regulation, which no longer requires any special weight be accorded to a

treating medical source’s opinion. [ECF No. 18 at 9–10]. He maintains the

ALJ appropriately noted the record did not support Dr. Villareal’s opinions

that Plaintiff was limited to low-stress jobs, had depression or chronic

anxiety, had problems with attention and concentration, would be absent

from work two days per month, and could not meet the exertional demands of

sedentary work. Id. at 11. He claims the ALJ credited Dr. Villareal’s opinion

to the extent she limited Plaintiff to sedentary work. Id. He notes the ALJ did

not find the state agency medical consultants’ opinions persuasive, as they

opined Plaintiff could perform medium work, but credited them in concluding

Plaintiff’s cardiac impairments were not as limiting as Dr. Villareal alleged.

                                        30
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 31 of 46




Id. at 12. He contends the ALJ did not substitute her lay opinion for that of a

medical expert, but, instead, evaluated and discussed the evidence to explain

why she did not consider Dr. Villareal’s opinion fully persuasive. Id. at 14.

      For claims filed after March 27, 2017, the applicable regulation

requires ALJs consider how persuasive they considered each medical opinion

of record to be, given the following factors: (1) supportability; (2) consistency;

(3) relationship with the claimant; (4) specialization; and (5) other factors

that tend to support or contradict the opinion. 20 C.F.R. § 404.1520c(b), (c).

The ALJ is not to defer to or give any specific evidentiary weight to any

medical opinion, including one from a claimant’s treating medical source. 20

C.F.R. § 404.1520c(a). Supportability and consistency are more important

than the other factors, and the ALJ is required to explain how she considered

these two factors in evaluating each medical opinion. 20 C.F.R. §

404.1520c(a), (b)(2). She may, but is not required, to explain how she

considered the other factors. 20 C.F.R. § 404.1520c(b)(2).

      In evaluating the supportability factor, “[t]he more relevant the

objective medical evidence and supporting explanations presented by a

medical source are to support his or her medical opinion(s) . . . the more

persuasive the medical opinion will be.” 20 C.F.R. § 404.1520c(c)(1). As for

consistency, “[t]he more consistent a medical opinion(s) . . . is with the

evidence from other medical sources and nonmedical sources in the claim, the

                                        31
    1:20-cv-02983-SVH   Date Filed 05/07/21   Entry Number 21   Page 32 of 46




more persuasive the medical opinion(s) . . . will be.” 20 C.F.R. §

404.1520c(c)(2).

      The ALJ summarized Dr. Villareal’s opinion, finding it “partially

persuasive” to the extent it supported an RFC for a reduced range of

sedentary exertion. Tr. at 21–22. She explained as follows:

      The record supports that the claimant has cardiac impairments,
      including tachycardia, and that he has undergone two cardiac
      ablations. Holter monitor supports that the claimant has
      tachycardia even at rest. However, the record as a whole does not
      support Dr. Villareal’s statement, which indicates that he could
      not perform even sedentary exertion on a sustained basis. The
      record does not substantiate that the claimant is limited to low-
      stress jobs, that he has depression or chronic anxiety, or that he
      has problems with concentration and attention. The record does
      not support that the claimant would be absent from work 2 days
      per month. The record does not support that the claimant is
      precluded from performing the exertional demands of sedentary
      exertion, as proposed by Dr. Villareal. Nonetheless, I have
      limited the claimant to a reduced range of sedentary exertion, in
      part, due to Dr. Villareal’s remarks.

Tr. at 22.

      The undersigned has compared and contrasted Dr. Villareal’s opinion

and the ALJ’s RFC assessment. Consistent with the ALJ’s representation she

considered Dr. Villareal’s opinion “partially persuasive,” she credited in the

RFC assessment his impressions that Plaintiff could meet the lifting

requirements of sedentary work, could engage in more frequent sitting than

standing or walking, could never climb ladders, and should have limited




                                       32
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 33 of 46




exposure to hazards, extreme heat, and humidity. Compare Tr. at 19, with

Tr. at 661–63.

      The ALJ rejected Dr. Villareal’s opinion to the extent she concluded

“[t]he record as a whole d[id] not indicate the need for additional restrictions

in the residual functional capacity, including those related to exertional

demands, postural activities, manipulative actions, environmental exposures

. . . or mental demands, such as breaks throughout the workday, absences

from work, concentration, persistence, pace, or socialization.” Tr. at 25.

      The undersigned rejects Plaintiff’s argument the ALJ substituted her

lay opinion for that of a medical expert. The ALJ cited sufficient medical

evidence to support her acceptance of portions of Dr. Villareal’s opinion and

her rejection of other portions. Pursuant to 20 C.F.R. § 404.1520c, the ALJ

has a duty to assess the persuasiveness of the entirety of the opinion in light

of the record as a whole.

      In evaluating support for Dr. Villareal’s opinion in treatment notes, the

ALJ pointed to specific findings that were contrary to his assertions Plaintiff

was limited to low-stress jobs, experienced depression or anxiety, had

difficulty with attention and concentration, and could not perform even

sedentary work over the course of a normal workday. See Tr. at 22–25.

Contrary to Plaintiff’s assertion in his reply to the Commissioner’s brief, ECF

No. 19 at 1–3, the ALJ acknowledged Dr. Villareal’s rationale that exposure

                                        33
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 34 of 46




to stressful events could increase Plaintiff’s heart rate and blood pressure

and lead to palpitations; that his physical limitations caused emotional

difficulties such as depression and anxiety; and that his cardiac symptoms

were often severe enough to affect his attention and concentration. Tr. at 21–

22. However, she pointed to Dr. Villareal’s observations that Plaintiff

“routinely had high blood pressure and high pulse rate” during visits, but

noted that “despite this fact, he was consistently alert, oriented, and in no

distress.” Tr. at 24. She further explained:

      He had good oxygen saturation readings. The heart had normal
      rate, regular rhythm, S1 normal, S2 normal, intact distal pulses,
      non-displaced PMI, no S3 or S4, no friction or rub, and no
      midsystolic click. There was no gallop or murmur. His pulses
      were 2+ throughout. He had normal effort breathing, normal
      breath sounds, no wheezes, and no rales. His skin was warm, dry,
      and non-diaphoretic. He had no edema. He had normal mood and
      affect (3F/5, 18, 33, 38, 53, 66, 88, 89, 101, 102; 4F/6; 5F/4).

Tr. at 24.

      In considering the consistency of Dr. Villareal’s opinion with the other

evidence of record, the ALJ noted inconsistency between his opinion and

those of the state agency medical consultants. Contrary to Plaintiff’s

assertion, the ALJ did not credit the state agency consultants’ opinions over

those of his treating physician. In fact, she found the record did not support

the state agency medical consultants’ opinions that Plaintiff could “perform a

range of medium exertion.” Tr. at 22. However, she credited their review of

Dr. Villareal’s treatment notes and their opinions to the extent they
                                        34
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 35 of 46




concluded “the severity of [Plaintiff’s] cardiac impairments [was] not as

limiting as Dr. Villareal and [Plaintiff] portray them to be.” Id.

      In further examining the consistency factor, the ALJ concluded “[t]he

record as a whole d[id] not fully support [Plaintiff’s] allegations regarding the

frequency of his tachycardic episodes or the limiting effects of each episode.”

Id. She had previously noted Dr. Villareal’s opinion fully supported Plaintiff’s

allegations. See Tr. at 21. Thus, her statement may be interpreted as also

indicating the record as a whole did not fully support Dr. Villareal’s opinion.

      The ALJ noted Plaintiff alleged he could do some driving, lift 15 to 20

pounds, had chest pain twice a week that lasted a few seconds at most, had

no difficulty sitting in a chair, had problems with bathing and dressing

during periods of tachycardia, experienced increased heart rate on exertion,

and did not often nap during the day, despite poor sleep at night. Tr. at 22–

23. She recognized Plaintiff’s reports of symptoms included irregular

heartbeat, tachycardia, dyspnea on exertion, and palpitations. Tr. at 23.

However, she further noted Plaintiff had denied other symptoms, including

chest pain, claudication, cyanosis, leg swelling, near-syncope, orthopnea,

paroxysmal nocturnal dyspnea, and syncope and was negative for cough,

hemoptysis, shortness of breath, sleep disturbances due to breathing,

snoring, sputum production, wheezing, nail changes, color change, dry skin,

flushing, itching, poor wound healing, rash, suspicious lesions, unusual hair

                                        35
    1:20-cv-02983-SVH      Date Filed 05/07/21     Entry Number 21      Page 36 of 46




distribution,   aphonia,     brief    paralysis,    difficulty   with     concentration,

disturbances in coordination, excessive daytime sleepiness, dizziness, focal

weakness,   lightheadedness,         loss   of   balance,   numbness,      paresthesias,

seizures, sensory change, tremors, vertigo, altered mental status, depression,

hallucinations, hypervigilance, memory loss, substance abuse, suicidal

thoughts, thoughts of violence, insomnia, and nervousness/anxiousness. Tr.

at 23–24.

      The ALJ noted normal findings as to many measures of cardiac

functioning, summarizing the evidence as follows:

      The claimant has atrial fibrillation status post ablation as
      recently as April 2017 (2F/93) with AVN re-entry tachycardia and
      inappropriate sinus tachycardia, but there is little evidence of
      cardiomyopathy or ischemic heart disease. He has a history of
      paroxysmal atrial fibrillation and inappropriate sinus
      tachycardia, as well as difficulty managing drug strategies for
      competing problems. Bruce protocol in December 2016 showed
      that the claimant walked 9 minutes with no ischemia and good
      exercise tolerance. He has no coronary artery disease. He has had
      normal echocardiogram with good ejection fraction. Since the
      April 2017 ablation, the claimant has experience few, if any,
      additional episodes of atrial fibrillation, which has allowed for
      escalating dosages of medications for inappropriate sinus
      tachycardia. Holter monitor in July 2017 showed no atrial
      fibrillation, occasional PAC/PVC, no bradycardia or pauses, NSR,
      and sinus tachycardia (2F/5, 5A/9).

Tr. at 23. Plaintiff argues these and other signs the ALJ referenced remained

mostly normal both before and after the April 2017 ablation and did not

undermine Dr. Villareal’s assessment of significant impairment. [ECF No. 19

at 4–5]. While it is correct that many of the cardiac measures remained the
                                            36
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 37 of 46




same throughout the course of treatment, the ALJ did not err in citing these

normal findings in combination with other evidence to support her evaluation

of the persuasiveness of Dr. Villareal’s opinion.

      In concluding Dr. Villareal’s opinion was not entirely consistent with

the record, the ALJ noted significant evidence showed Plaintiff’s incidents of

tachycardia were not as limiting as he or Dr. Villareal alleged. Although Dr.

Villareal indicated Plaintiff’s tachycardic episodes would occur so frequently

he could not meet the requirements of sedentary work over a normal

workday, the ALJ noted that other providers’ records showed him to

“function[] relatively well” even when he had “active cardiac symptoms, such

as elevated blood pressure and heart rate.” Id. She pointed to a January 2017

ER visit in which Plaintiff was described as “in no distress or pain and

actively watching TV,” despite having elevated blood pressure and a pulse of

112 BPM. Id. She also cited a March 2017 ER visit during which Plaintiff was

“in no distress or pain,” oriented with normal affect, and had clear speech,

normal level of consciousness, normal judgment, no motor deficits, intact

sensation, no edema, equal pulses, no heart murmur, normal respiratory

effort, 100% oxygen saturation, and normal chest x-ray, despite elevated

blood pressure and pulse rate of 142 BPM. Id.




                                        37
   1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 38 of 46




      The ALJ explained the record showed generally conservative treatment

since April 2017. Id. She noted Plaintiff had required few ER visits and

hospitalizations for cardiac symptoms. Id.

      The record supports Plaintiff’s claim that his failure to obtain

treatment from a cardiologist between December 2017 and January 2019 was

due to his loss of insurance. The ALJ is not permitted to find an individual’s

symptoms inconsistent with the evidence in the record based on his failure to

seek more frequent treatment “without considering possible reasons he []

may not comply with treatment or seek treatment consistent with the degree

of his [] complaints.” SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). The ALJ

noted that Plaintiff had “a gap in cardiology records” between his last visit

with Dr. Villareal in December 2017 and his January 2019 visit with Dr.

Manfredi. Tr. at 24. This is consistent with the record. 620–25, 638–40. She

did not specifically address the reason for the “gap.” However, it does not

appear she relied on it to discredit Plaintiff’s allegations or Dr. Villareal’s

opinion as to symptom severity, but more to note that Plaintiff last saw Dr.

Villareal in December 2017. She             recognized Plaintiff had received

“intervening treatment at Good Shepherd Free Clinic and Laurens County

Community Care,” and noted he “reported having significant cardiac tachy-

arrhythmia, fatigue, decreased functional capacity, shortness of breath,

increased heart rate, and some chest pains,” during his May 2018 visit to

                                       38
   1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 39 of 46




Good Shepherd, “complained of cardiac symptoms, such as palpitations,

racing heart, and lightheadedness” during visits to Laurens County

Community Care, and endorsed “malaise/fatigue, shortness of breath, and

chest pain” in July 2019. Tr. at 24. As with the other records, the ALJ

acknowledged Plaintiff’s complaints and abnormal findings as to blood

pressure and heart rate, but referenced a myriad of normal findings during

these providers’ physical, neurological, and psychological exams. See id.

      The ALJ also found the recent cardiology records included Plaintiff’s

complaints of cardiac symptoms, but showed normal physical, neurological,

and psychological examinations, aside from “elevated blood pressure and high

heart rate.” See id. She cited the normal findings and noted Dr. Manfredi did

not recommend cardiology follow up for a year. Tr. at 24–25.

      Plaintiff cites evidence of atrial fibrillation between December 2016 and

April 2017, abnormal findings on EKGs, tachycardia on Holter monitor,

elevated blood pressure and pulse, medication changes to address symptoms,

and complaints of intermittent chest pain, shortness of breath, exertional

dyspnea, impaired sleep, fast heart rate, asthenia, malaise/fatigue, dizziness,

lightheadedness, and palpitations. ECF No. 17 at 10–20. The ALJ considered

the same evidence and rationally explained it supported a restriction to

sedentary work with some additional restrictions. See Tr. at 21–25. However,

she also cited the evidence she discussed above and explained the record was

                                       39
   1:20-cv-02983-SVH     Date Filed 05/07/21   Entry Number 21   Page 40 of 46




not wholly consistent with the restrictions Dr. Villareal provided. See id. She

considered the entire record in assessing Dr. Villareal’s opinion and did not

substitute her lay opinion contravention of Fourth Circuit precedent.

      The ALJ’s decision shows she considered the five factors relevant to

persuasiveness in 20 C.F.R. § 404.1520c. As an initial matter, the

undersigned reiterates that, although 20 C.F.R. § 404.1520c requires the ALJ

consider all medical opinions based on the five enumerated factors, it does

not require the ALJ to explain in the decision how she considered the last

three. See 20 C.F.R. § 404.1520c(b)(2). The ALJ explicitly discussed the

supportability and consistency factors, and it is evident from her decision

that she considered Dr. Villareal’s treatment relationship with Plaintiff and

his specialization as a cardiologist. See Tr. at 21 (identifying Dr. Villareal as

a cardiologist); Tr. at 23–24 (discussing the review of systems in Dr.

Villareal’s records); Tr. at 24 (citing findings in Dr. Villareal’s treatment

records and noting it did not appear he had treated Plaintiff since December

2017).

      The ALJ’s decision does not support Plaintiff’s argument she rejected

Dr. Villareal’s opinion because she did not agree with it. As discussed above,

the ALJ cited specific findings within Dr. Villareal’s treatment notes and

throughout the remainder of the record that failed to support and were

inconsistent with some of the restrictions he identified in his opinion.

                                        40
    1:20-cv-02983-SVH     Date Filed 05/07/21    Entry Number 21     Page 41 of 46




Substantial evidence supports her finding that Dr. Villareal’s opinion was

partially persuasive in that it supported a restriction to sedentary work with

restrictions    on   climbing   and   some      environmental      factors,   but   was

unsupported by his own findings and the record as a whole to the extent he

suggested Plaintiff had additional postural and mental restrictions, could not

complete an eight-hour workday without excessive breaks, and would be

absent from work at least twice a month.

               2.    RFC Assessment

      Plaintiff argues the ALJ neither accounted for all his restrictions in the

RFC assessment, nor provided reasons for rejecting the alleged restrictions.

[ECF No. 17 at 30]. He maintains the ALJ found he could perform frequent

stair climbing, despite evidence of rapid heart rate with minimal or no

provocation and debilitating symptoms with minimal exertion. Id. at 30–31.

He contends the ALJ included in the RFC assessment no provision for

additional rest periods, despite evidence he had to lie down and rest when he

experienced inappropriate sinus tachycardia. Id. at 31–32; ECF No. 19 at 7.

      The Commissioner argues the ALJ provided a narrative discussion of

the pertinent evidence that enabled meaningful review and was not required

to discuss every piece of evidence. [ECF No. 18 at 15]. He maintains

Plaintiff’s complaints as to the ALJ’s inclusion in the RFC assessment of

frequent stair climbing and other postural maneuvers would amount to

                                         41
   1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 42 of 46




harmless error at most, as the jobs the ALJ cited required no climbing,

balancing, stooping, kneeling, crouching, or crawling. Id. at 15–16.

      A claimant’s RFC represents “the most [he] can still do despite [his]

limitations.” 20 C.F.R. § 404.1545(a)(1). The ALJ is required to “consider all

of the claimant’s ‘physical and mental impairments, severe and otherwise,

and determine on a function-by-function basis, how they affect [his] ability to

work.’” Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019) (quoting

Monroe v. Colvin 826 F.3d 176, 188 (4th Cir. 2016)). She should consider all

the relevant evidence and account for all the claimant’s medically-

determinable impairments in the RFC assessment. 20 C.F.R. § 404.1545(a).

She must provide a narrative discussion that includes “specific medical facts

(e.g., laboratory findings) and non-medical evidence (e.g., daily activities,

observations)” and explains how all the relevant evidence supports each

conclusion. SSR 96-8p, 1996 WL 374184, at *7. She “must also explain how

any material inconsistencies or ambiguities in the evidence in the case record

were considered and resolved.” Id. In Mascio v. Colvin, 780 F.3d 632, 636 (4th

Cir. 2015), the court provided that “‘[r]emand may be appropriate . . . where

an ALJ fails to assess a claimant’s capacity to perform relevant functions,

despite contradictory evidence in the record, or where other inadequacies in

the ALJ’s analysis frustrate meaningful review.’” (quoting Cichocki v. Astrue,

729 F.3d 172, 177 (2d Cir. 2013)).

                                       42
   1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 43 of 46




      The ALJ explained she had limited Plaintiff “to a range of sedentary

exertion with additional postural and environmental limitations” based on

his “alleged combination of conditions and symptoms, including those

involving the heart, as well as in consideration of the possible exacerbating

effects of obesity, the possible contributing effect of the “nonsevere”

impairments, potential negative side effects of medications and in

contemplation of [his] subjective complaints, including chest pain, fatigue,

weakness, poor sleep, dizziness, and lightheadedness.” Tr. at 21. She noted

Plaintiff’s activities of daily living included living at home, driving some,

lifting 15 to 20 pounds, experiencing chest pain for a few seconds twice a

week, sitting without difficulty, not sleeping well at night, not napping

during most days, experiencing increased heart rate upon exertion, and

bathing and dressing without difficulty, except during periods of tachycardia.

Tr. at 22–23.

      The ALJ found Plaintiff could engage in frequent stair climbing and

other frequent postural activities, despite her acknowledgement of evidence

that he experienced increased heart rate upon exertion. See Tr. at 19, 23. She

committed error in that her decision fails to reconcile these findings.

However, as the Commissioner points out, the ALJ identified three jobs at

step five that do not require stair climbing or other frequent postural

activities. See 713.687-018, FINAL ASSEMBLER. DOT (4th Ed., Rev. 1991),

                                       43
    1:20-cv-02983-SVH    Date Filed 05/07/21   Entry Number 21   Page 44 of 46




1991 WL 679271; 249.587-018, DOCUMENT PREPARER, MICROFILMING.

DOT (4th Ed., Rev. 1991), 1991 WL 672349; 209.567-014, ORDER CLERK,

FOOD AND BEVERAGE. DOT (4th Ed., Rev. 1991), 1991 WL 671794 (all

indicating “Not Present” as to climbing, balancing, stooping, kneeling,

crouching, and crawling). Therefore, the ALJ’s failure to reconcile the

provision in the RFC assessment for frequent stair climbing and other

postural activities with evidence to the contrary was harmless. See Mickles v.

Shalala, 29 F.3d 918, 921 (4th Cir. 1994) (finding harmless error where “the

ALJ conducted the proper analysis in a comprehensive fashion, “cited

substantial evidence to support his finding,” and “there is no question but

that he would have reached the same result notwithstanding his initial

error”).

      The ALJ’s decision shows she explicitly considered and declined to

credit Plaintiff’s allegation as to a need for additional rest periods to lie down

to address symptoms of sinus tachycardia. She specifically noted: “The

claimant testified that he becomes lightheaded and dizzy when his heartrate

goes up, which happens 7 or 8 times per day. Each episode lasts 20 minutes

up to 1.5 hours, during which time he has to lie down and relax.” Tr. at 20.

She further acknowledged Plaintiff’s testimony that “[h]e spends most of the

day lying down.” Id. However, she found Plaintiff’s statements concerning the

intensity, persistence, and limiting effects of his symptoms were not entirely

                                        44
       1:20-cv-02983-SVH   Date Filed 05/07/21   Entry Number 21   Page 45 of 46




consistent with the evidence. Id. More specifically, she stated “[t]he record as

a whole does not fully support the claimant’s allegations regarding the

frequency of his tachycardic episodes or the limiting effects of each episode.”

Tr. at 22. She further indicated: “Even when the claimant complains of

cardiac symptoms, or he has active cardiac symptoms, such as elevated blood

pressure and heart rate, he functions relatively well.” Tr. at 23. She

referenced multiple physicians’ observations that Plaintiff appeared normal

and not in distress even when he was experiencing acute episodes of high

blood pressure and tachycardia. See Tr. at 23–25. She specifically stated the

record “d[id] not indicate the need for additional restrictions . . . including . . .

breaks throughout the workday.” Tr. at 25.

         The court finds substantial evidence supports the ALJ’s RFC

assessment, given her explanation for the limitations included and rejected

and the harmless error in her failure to address evidence that arguably

supported additional postural restrictions.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

Commissioner, but to determine whether his decision is supported as a

matter of fact and law. Based on the foregoing, the undersigned affirms the

Commissioner’s decision.




                                          45
   1:20-cv-02983-SVH   Date Filed 05/07/21    Entry Number 21   Page 46 of 46




     IT IS SO ORDERED.


May 7, 2021                                  Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                      46
